EXHIBIT 10.2
EXHIBIT A
INVESTOR RIGHTS AGREEMENT
          THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as
of ___, 20___, by and among Conseco, Inc., a Delaware corporation (the
“Company”), and Paulson & Co. Inc., a Delaware corporation on behalf of the
several investment funds and accounts managed by it (the “Stockholder”) and any
other Investors agreeing in writing to be bound by the terms of this Agreement.
W I T N E S S E T H:
          WHEREAS, pursuant to the Stock Purchase Agreement, dated as of
October 13, 2009 (the “Purchase Agreement”), by and among the Company and the
Stockholder, the Company issued to the Stockholder shares of Common Stock (as
defined below) and Warrants (as defined below);
          WHEREAS, as a result of and immediately following the consummation of
the transactions contemplated by the Purchase Agreement, the Stockholder owns
[___] Shares (as defined below) and Warrants (as defined below) to purchase
5,000,000 shares of Common Stock; and
          WHEREAS, in connection with the consummation of the transactions
contemplated by the Purchase Agreement, each of the Company and the Stockholder
desire to enter into this Agreement to set forth certain rights and obligations
of the Company and the Stockholder with respect to the ownership by the
Stockholder of the Company’s securities and certain other matters, all in
accordance with the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Certain Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement. For purposes of this Agreement, the following terms shall
have the following meanings:

 



--------------------------------------------------------------------------------



 



          “5% Shareholder” shall mean a Person or group of Persons that is a
“5-percent shareholder” of the Company pursuant to Treasury Regulation §
1.382-2T(g).
          “Additional Effective Date” shall have the meaning set forth in
Sections 3.1(c) and 3.2(b).
          “Additional Filing Date” shall have the meanings set forth in
Sections 3.1(c) and 3.2(b).
          “Adjusted Ownership” means, with respect to any Person a percentage
determined by dividing (a) the sum of (i) the number of issued and outstanding
Voting Securities of the Company owned by such person and (ii) the number of
Voting Securities issuable upon the conversion or exercise of any Equity
Securities of the Company owned by such person, by (b) the sum of (i) the number
of issued and outstanding Voting Securities of the Company in the aggregate and
(ii) the number of Voting Securities issuable upon the conversion or exercise of
any Equity Securities of the Company owned by such person, then multiplying such
quotient by 100%.
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, for so
long as such Person remains so associated to the specified Person.
          “Affiliated Assignee” shall have the meaning set forth in Section 8.9.
          “Assignment Period” shall have the meaning set forth in
Section 3.1(d).
          “beneficial owner” or “beneficially own” has the meaning given such
term in Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of
either Common Stock or other Voting Securities of the Company shall be
calculated in accordance with the provisions of such Rule; provided, however,
that for purposes of determining beneficial ownership, a Person shall be deemed
to be the beneficial owner of any security which may be acquired by such Person
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any options, rights or other securities.
          “Black Out Period” shall have the meanings set forth in
Sections 3.3(a)(i) and (ii).
          “Business Day” means any day other than a day on which banks are
required or authorized by law to be closed in the State of New York or the State
of Indiana.
          “Capital Stock” means, with respect to any Person at any time, any and
all shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person and, with respect to the Company, includes any and all shares of Common
Stock, preferred stock and any other equity interests of the Company.

2



--------------------------------------------------------------------------------



 



          “Claims” shall have the meaning set forth in Section 4.4(a).
          “Closing” has the meaning assigned to such term in the Purchase
Agreement.
          “Closing Date” has the meaning assigned to such term in the Purchase
Agreement.
          “Common Stock” means the common stock, par value $0.01 per share, of
the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend, spin-off or combination,
or any reclassification, recapitalization, merger, consolidation, exchange or
other similar reorganization or business combination.
          “Company Affiliate” refers to any Investor during and for the three
months following such time such Investor (i) holds in excess of 10% of the
Voting Securities of the Company or (ii) has a material relationship with any
director of the Company.
          “Company Board” means the Board of Directors of the Company.
          “Company Non-Affiliate” means any Investor other than a Company
Affiliate.
          “Company Offering” means any public offering of securities of the
Company, in whole or in part, by the Company (other than pursuant to Form S-8 or
Form S-4).
          “Confidentiality Agreement” means the Mutual Nondisclosure Agreement
dated as of August 27, 2009, by and between the Stockholder and the Company.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.
          “Covered Securities” means Common Stock and any securities convertible
into or exercisable or exchangeable for Common Stock, other than securities that
are (A) Indebtedness issued in connection with the Company Refinancing (as such
terms are defined in the Purchase Agreement), (B) the Warrants, (C) issued by
the Company pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity to or for the benefit of any employees, potential employees, consultants,
officers or director of the Company, (D) issued by the Company in connection
with a business combination or other merger, acquisition or disposition
transaction, (E) issued with reference to the common

3



--------------------------------------------------------------------------------



 



stock of a Subsidiary (i.e., a carve-out transaction), (F) issued as a dividend
or in connection with a dividend investment or stockholder purchase plan or
(G) issued in exchange for, or upon exercise or conversion of, (i) currently
outstanding securities or (ii) securities issued hereafter that are securities
described in clauses (A) through (F) above.
          “Demand Limitation” shall have the meaning set forth in Section 3.2.
          “Demand Notice” shall have the meaning set forth in Section 3.2.
          “Designated Securities” shall have the meaning set forth in
Section 5.2.
          “Effective Date” shall have the meaning set forth in Section 3.1(c).
          “Equity Securities” means with respect to the Company, any and all
shares of Capital Stock of the Company or securities of the Company, options or
other rights convertible into, or exchangeable or exercisable for, such shares.
          “Excess Shares” shall have the meaning set forth in Section 7.1(c).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Filing Date” shall have the meaning set forth in Section 3.1(c).
          “Holdback Period” shall have the meaning set forth in Section 4.6.
          “incur” or “incurrence” means to incur, create, assume, guarantee or
otherwise become directly or indirectly liable with respect to.
          “Indemnified Parties” shall have the meaning set forth in
Section 4.4(a).
          “Initial Effective Date” shall have the meaning set forth in
Section 3.1(a)(ii).
          “Initial Filing Date” shall have the meaning set forth in
Section 3.1(a)(i).
          “Investor” means any of the Stockholder Parties and the Unaffiliated
Assignees.
          “Investor Representative” means the Stockholder or its Affiliated
designee, or, on or after such date as the Stockholder Parties hold less than
50% of the Registrable Securities outstanding (determined based on the
Registrable Securities Purchase Price of the Registrable Securities then held by
the Stockholder Parties as a percentage of the aggregate Registrable

4



--------------------------------------------------------------------------------



 



Securities Purchase Price applicable to all Registrable Securities then
outstanding) for a 90 consecutive day period, the Investor or group of
Affiliated Investors who hold the largest single block of Registrable
Securities.
          “Liquidated Damages” shall have the meaning set forth in
Section 3.3(d)(i).
          “Lock-Up Period” means the period commencing on the Closing Date and
ending on the date that is the earlier of (a) 90 days after the closing of the
Public Offering (as defined in the Purchase Agreement) and (b) six months after
the Closing Date.
          “NYSE” means The New York Stock Exchange, Inc.
          “Percentage Interest” means, as of any date, the percentage equal to
(i) the aggregate number of Shares beneficially owned or otherwise held by the
Stockholder Parties as of such date, divided by (ii) the total number of
outstanding shares of Company Common Stock as of such date.
          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any Group (as such term is defined in Section 13(d)(3)
of the Exchange Act) comprised of two or more of the foregoing.
          “Permitted Assignee” shall have the meaning set forth in Section 8.9.
          “Plan of Distribution” shall have the meaning set forth in
Section 3.1(a)(i).
          “Private Placement” shall have the meaning set forth in
Section 5.3(b).
          “Public Offering” has the meaning attributed thereto in the Purchase
Agreement.
          “Purchase Agreement” shall have the meaning set forth in the Recitals.
          “Qualified Offering” shall have the meaning set forth in Section 5.1.
          “Registrable Securities” means any Shares and Warrants issued to the
Stockholder pursuant to the Purchase Agreement or subsequently issued with
respect thereto (including, without limitation, upon exercise of the Warrants),
any convertible Indebtedness issued in

5



--------------------------------------------------------------------------------



 



connection with the Company Refinancing and any other shares of Common Stock now
owned or hereafter acquired by the Stockholder (including shares issued upon
conversion, exercise, or otherwise in respect of any Equity Securities), other
than (i) shares of Common Stock subject to registration or registration rights
pursuant to any past, present or future obligation of the Company under any
other Agreement (other than shares of Common Stock issued upon conversion of
convertible Indebtedness acquired by Stockholder in the Company Refinancing),
and (ii) in the case of any Permitted Assignee hereunder, shares of Common Stock
acquired by such Permitted Assignee that were not (or, if issuable upon
conversion or exercise of any Equity Securities of the Company, would not have
been if so converted by the prior holder) Registrable Securities immediately
prior to the acquisition of such shares of Common Stock or Equity Securities
convertible thereinto. As to any particular Registrable Securities, once issued,
such Registrable Securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale by the Investor of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) such securities shall have been distributed to the public
pursuant to Rule 144 (or any successor provision), (iii) such securities are
eligible to be a sold by the holder thereof pursuant to Rule 144 without
restriction or limitation thereunder on volume or manner of sale (other than
restrictions imposed hereunder) in the reasonable opinion of counsel to the
Company; (iv) such securities are sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities; or (v) such securities shall have ceased to be outstanding. For
purposes of this Agreement, any required calculation of the amount of, or
percentage of, Registrable Securities shall be based on the number of Shares or
other shares of Common Stock which are Registrable Securities.
          “Registrable Securities Purchase Price” means, with respect to any
Registrable Security, the purchase price actually paid by the Investor holding
such Registrable Security (or, if such Registrable Security was acquired upon
exercise or conversion of other Equity Securities, the exercise price or
conversion price thereof), in all cases subject to adjustment for any stock
split, dividend, spin-off or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization or business combination. Notwithstanding the foregoing, the
Registrable Securities Purchase Price for (i) the Shares shall be $4.29 per
Share and (ii) the Warrants shall be $1.50 per share of common stock issuable
upon exercise of the Warrants, in all cases subject to adjustment for any stock
split, dividend, spin-off or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization or business combination.
          “Registration Default” shall have the meaning set forth in
Section 3.1(d).
          “Registration Expenses” means any and all expenses incident to
performance of or compliance with Articles III, IV and V of this Agreement,
including (i) all SEC and NYSE or other securities exchange registration and
filing fees, (ii) all fees and expenses of complying with securities or blue sky
laws (including the reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) all fees
and expenses incurred in connection with

6



--------------------------------------------------------------------------------



 



the listing of the Registrable Securities on the NYSE or any other securities
exchange pursuant to this Agreement and all rating agency fees, (v) the fees and
disbursements of counsel for the Company and of the Company’s independent public
accountants, including the expenses of any special audits and/or “cold comfort”
letters required by or incident to such performance and compliance, (vi) the
reasonable fees and disbursements of counsel, (vii) any reasonable fees and
disbursements of underwriters and their counsel customarily paid by the issuers
or sellers of securities (including, without limitation, fees and expenses
related to filings with the Financial Industry Regulatory Authority, Inc.), and
the reasonable fees and expenses of special experts retained in connection with
the requested registration, but excluding underwriting discounts and commissions
and transfer taxes, if any, and (viii) all expenses incurred in connection with
any road shows (including the reasonable out-of-pocket expenses of the holder of
the applicable Registrable Securities).
          “Registration Statement” means any registration statement of the
Company under the Securities Act which covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement. For the avoidance of doubt, the definition of “Registration
Statement” includes any Shelf Registration.
          “Response Period” shall have the meaning set forth in Section 3.2.
          “Rule 144” means Rule 144 (or any successor provision) under the
Securities Act.
          “Scheduled Earnings Blackouts” shall have the meaning set forth in
Section 3.3(a)(ii).
          “SEC” means the U.S. Securities and Exchange Commission or any other
federal agency then administering the Securities Act or the Exchange Act and
other federal securities laws.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Sell-Down” shall have the meaning set forth in Section 5.5.
          “Shares” shall mean (a) the Shares acquired by the Stockholder
pursuant to the Purchase Agreement, (b) any Common Stock issued to any Investor
in connection with the exercise of the Warrants, and any securities issued in
respect of (a) or (b), or in substitution therefor, in connection with any stock
split, dividend, spin-off or combination, or any

7



--------------------------------------------------------------------------------



 



reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization or business combination.
          “Shelf Registration” shall have the meaning set forth in
Section 3.1(a)(i).
          “Stockholder Party” means any of the Stockholder and the Affiliated
Assignees.
          “Subsidiary” means (i) any corporation of which a majority of the
securities entitled to vote generally in the election of directors thereof, at
the time as of which any determination is being made, are owned by another
entity, either directly or indirectly, and (ii) any joint venture, general or
limited partnership, limited liability company or other legal entity in which an
entity is the record or beneficial owner, directly or indirectly, of a majority
of the voting interests or the general partner and, with respect to the Company.
          “Suspension Notice” shall have the meaning set forth in
Section 3.3(a).
          “Transaction Agreements” shall mean the Confidentiality Agreement and
the Purchase Agreement.
          “Transfer” shall mean, with respect to any security or instrument, any
voluntary or involuntary attempt to, directly or indirectly, offer, sell,
assign, transfer, grant a participation in, pledge, hypothecate or otherwise
encumber or dispose of, including, without limitation, by way of entry into any
swap or other agreement or transaction that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
security or instrument, or the consummation of any such transactions.
          “Unaffiliated Assignee” shall have the meaning set forth in
Section 8.9.
          “Underwriter Cutback” shall have the meaning set forth in Section 3.2.
          “Underwritten Offering” shall have the meaning set forth in
Section 3.2.
          “Voting Securities” means, at any time, shares of any class of Equity
Securities which are then entitled to vote generally in the election of
Directors.
          “Voting Threshold” means, at any time and with respect to any matter
upon which holders of any class or series of Capital Stock of the Company are
then entitled to vote or consent, 19.9% of the aggregate voting power of all
Capital Stock so entitled. If approval of such matter requires the separate vote
or consent of any class(es) or series of Capital Stock of the

8



--------------------------------------------------------------------------------



 



Company, the “Voting Threshold” will be determined in respect of, and by
reference to, the aggregate voting power of all class(es) or series of Capital
Stock entitled to vote in each such vote or consent.
          “Warrants” shall mean the warrants to acquire an aggregate 5,000,000
shares of Common Stock purchased by the Stockholder pursuant to the Purchase
Agreement.
          “Withheld Shares” shall have the meaning set forth in Section 7.1(b).
          SECTION 1.2 Other Definitional Provisions. (a) The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
               (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II
RESTRICTIONS ON TRANSFER
          SECTION 2.1 Transfer of the Shares. No Investor shall Transfer any
Shares or Warrants without the Company’s written consent except (i) any Transfer
by a Stockholder Party to any Affiliate of the Stockholder who agrees to be
bound by all of the provisions of this Agreement as a Stockholder Party (subject
to Section 8.9), which Affiliate of the Stockholder will then be a Stockholder
Party entitled to further transfer as a Stockholder Party hereunder to
Affiliates of the Stockholder in accordance with the terms hereof, or (ii)
(x) upon the expiration of the Lock-Up Period, (y) pursuant to a Transfer
described in Section 2.3(b) or (z) in the event of a Sell-Down and, in the case
of clauses (x), (y) and (z):
               (a) pursuant to an effective registration statement under the
Securities Act;
               (b) pursuant to Rule 144; or
               (c) upon receipt by the Company of an opinion of counsel
reasonably satisfactory to the Company that such Transfer is exempt from
registration under the Securities Act and applicable state laws.
          SECTION 2.2 Restrictive Legends. Each of the Investors hereby
acknowledges and agrees that, during the term of this Agreement, each of the
certificates or book-entry

9



--------------------------------------------------------------------------------



 



confirmations representing Shares or Warrants shall be subject to stop transfer
instructions and shall include the applicable portion(s) of the legends set
forth below:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
(“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”
In the event that any Shares, Warrants or Common Stock issuable upon exercise of
the Warrants or upon conversion of convertible Indebtedness acquired by
Stockholder in the Company Refinancing (i) are no longer subject to the transfer
restrictions set forth in this Agreement, (ii) are Transferred in a transaction
registered under the Act, (iii) are Transferred in a transaction exempt from the
registration requirements of the Act, and upon delivery to the Company of such
documents as it may reasonably request with respect to such exemption, (iv) upon
an Investor’s request and receipt by the Company and its transfer agent of an
opinion of Investor’s counsel reasonably satisfactory to the Company and its
transfer agent to the effect that a “private placement” legend is no longer
required under the Act and applicable state laws or (v) upon an Investor’s
request and receipt by the Company and its transfer agent of the certificate
attached hereto as Exhibit A certifying that such shares of Common Stock are
eligible for resale without limitation under Rule 144 (other than Company
information requirements of Rule 144(c)), the Company shall promptly issue new
certificates or book-entry confirmations representing such Shares or Warrants,
at the expense of the Company. The Company shall cause its counsel to issue a
legal opinion, if required (or requested by the Company’s transfer agent), to
effect the removal of such legend or notation, as applicable, in accordance with
this Section 2.2.
          SECTION 2.3 Restriction on Certain Transactions. From and after the
date hereof, each Investor hereby covenants and agrees that it shall not,
without the prior written consent of the Company, Transfer any of the Shares to
any person if such Transfer, taken together with any other Transfers of shares
of Common Stock by the Investor to the same person or any of its Affiliates at
any time, would, to the knowledge of the Investor, cause such Person and its
Affiliates to become a 5% Shareholder. Notwithstanding this Section 2.3, nothing
shall prevent any Stockholder Party from making a Transfer in violation of
Section 2.3 under the following circumstances:
               (a) Transfers with the consent of the Company Board (such consent
not to be withheld unless the Company Board determines in good faith that such
Transfer will jeopardize or endanger the availability to the Company of its net
operating loss carryforwards to be used to offset its taxable income in such
year or future years and the basis for such determination is provided in writing
to the applicable Stockholder Party) to any Stockholder Party if the transferee
agrees in writing for the benefit of the Company (with a copy thereof to be
furnished to the Company) to be bound by the terms of this Agreement and
provided that, in conjunction therewith, the transferee makes to the Company, at
and as of the date of such

10



--------------------------------------------------------------------------------



 



transfer, each of the representations and warranties contained in Sections 4.1,
4.2 and 4.7 of the Purchase Agreement as if such assignee were “Purchaser”
therein;
               (b) Transfers pursuant to a merger, tender offer or exchange
offer or other business combination, acquisition of assets or similar
transaction or change of control involving the Company or any Subsidiary of the
Company so long as (i) such transaction has been approved by the Company Board
or (ii) none of the Stockholder Parties (x) is a member of the group (as such
term is defined in Section 13(d)(3) of the Exchange Act) conducting such
transaction or (y) has taken any actions otherwise prohibited pursuant to
Section 6.2 hereunder in connection with such transaction; and
               (c) Transfers in connection with the sale of shares in a
widely-distributed Underwritten Offering.
          SECTION 2.4 Transfers Not In Compliance. A purported or attempted
Transfer of Shares or Warrants by an Investor, and any purported assignment of
Investor’s rights and obligations hereunder, that does not comply with
Section 2.1, Section 2.2, Section 2.3 and Section 8.9 shall be void ab initio
and the purported transferee or successor by operation of law shall not be
deemed to be a stockholder or warrantholder of the Company for any purpose and
shall not be entitled to any of the rights of (i) in the case of a Transfer of
Shares, a stockholder, including, without limitation, the right to vote any
Shares entitled to vote or to receive a certificate or certificates for the
Shares or any dividends or other distributions on or with respect to the Shares
or (ii) in the case of a Transfer of Warrants, a warrantholder, including,
without limitation, the right to exercise such Warrants or to receive shares of
Common Stock in respect thereof.
ARTICLE III
REGISTRATION RIGHTS WITH RESPECT TO
THE REGISTRABLE SECURITIES
          SECTION 3.1 Shelf Registration Statement Matters.
               (a) Shelf Registration Statement. Subject to Section 3.3, the
Company shall:
               (i) on or prior to the 60th day after the Closing (the “Initial
Filing Date”), prepare and file with the SEC a “shelf” Registration Statement
covering the resale of 100% of the Registrable Securities (a “Shelf
Registration”) on such Initial Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any successor
provisions), which Shelf Registration shall be on Form S-3 (except if the
Company is not then

11



--------------------------------------------------------------------------------



 



eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on Form S-1 or another reasonably appropriate
form) and shall contain substantially the “Plan of Distribution” attached hereto
as Annex A;
               (ii) use reasonable best efforts to cause the Shelf Registration
to become effective as soon as practicable after such filing, but in no event
later than the 120th day after the Closing (the “Initial Effective Date”);
provided, however, that in the event the Company is notified by the SEC that the
Shelf Registration will not be reviewed or is no longer subject to further
review and comments, the Initial Effective Date shall be the fifth Business Day
following the date on which the Company is so notified if such date precedes the
date otherwise required above;
               (iii) use reasonable best efforts to maintain continuously in
effect, supplement and amend, if necessary, the Shelf Registration, as required
by the instructions applicable to such registration form or by the Securities
Act, until there are no remaining Registrable Securities;
               (iv) furnish, upon request, to the holders of the Registrable
Securities to which the Shelf Registration relates copies of any supplement or
amendment to such Shelf Registration prior to such supplement or amendment being
used and/or filed with the SEC; and
               (v) pay all Registration Expenses in connection with the Shelf
Registration, whether or not it becomes effective, and whether all, some or none
of the Registrable Securities to which it relates are sold pursuant to it.
          (b) Effective Shelf Registration Statement. (i) If at any time, the
Shelf Registration ceases to be effective, the Company shall, subject to
Section 3.3, file, not later than 30 days after such prior Shelf Registration
ceased to be Effective (a “New Filing Date”), and use its reasonable best
efforts to cause to become effective a new Shelf Registration as soon as
practicable, but not later than the 90th day after such New Filing Date (a “New
Effective Date”); provided, however, that in the event the Company is notified
by the SEC that the Shelf Registration will not be reviewed or is no longer
subject to further review or comments, the New Effective Date shall be the fifth
Business Day following the date on which the Company is so notified if such date
precedes the date otherwise required above.
               (ii) If, after any Shelf Registration has become effective, it is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or authority, the Company shall use its
reasonable best efforts to prevent the issuance of any stop order suspending the

12



--------------------------------------------------------------------------------



 



effectiveness of the Shelf Registration or of any order preventing or suspending
the use of any prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment, but not later than
the 90th day after such order is issued (a “Withdrawal Date”).
               (c) Additional Registrable Securities. At any time that the
Company knows that the number of Registrable Securities at such time exceeds
115% of the number of shares of Common Stock then registered on all Registration
Statements applicable to the Registrable Securities, the Company shall, subject
to Section 3.3, use its reasonable best efforts to amend any existing
Registration Statement, or to file an additional Registration Statement, to
register for resale by the Holders of not less than 100% of the Registrable
Securities as soon as reasonably practicable, but not later than the 30th day
after the Company first knows of such circumstance (an “Additional Filing Date”
and together with the Initial Filing Date, the New Filing Date, a “Filing
Date”), and shall use its reasonable best efforts to cause such amendment or
additional Registration Statement to be declared effective, as soon as
practicable, but not later than the 60th day after the Additional Filing Date
(an “Additional Effective Date” and together with the Initial Effective Date and
the New Effective Date and the Withdrawal Date, an “Effective Date”); provided,
however that in the event the Company is notified by the SEC that such
additional Registration Statement will not be reviewed or is no longer subject
to further review and comments, such Additional Effective Date as to such
Registration Statement shall be the fifth Business Day following the date on
which the Company is so notified if such date precedes the date otherwise
required above.
               (d) Delay Payments. (i) The Company and each Investor each agree
that the Investor will suffer damages, and it would not be feasible to ascertain
the extent of such damages with precision, if the Company fails to fulfill its
obligations under Article III hereof. Subject in all cases to Section 3.3
(including any applicable Blackout Period imposed in accordance therewith) and
Section 4.6 (including any Holdback Period imposed in accordance therewith,
whether such period is pursuant to the agreement set forth in Section 4.6 or a
separate agreement with the underwriters of any Company Offering or Underwritten
Offering), if (A) a Registration Statement is not filed on or prior to any
Filing Date applicable thereto, (B) a Registration Statement is not declared
effective by the SEC or any order of a governmental authority preventing or
suspending the use of any prospectus is not lifted prior to any Effective Date
applicable thereto, (C) the Company fails to file with the SEC a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act, within five Business Days after the date that the Company is
notified in writing by the SEC that a Registration Statement will not be
“reviewed,” or is not subject to further review, (D) after the Effective Date,
the Shares are not listed on the NYSE, (E) after the Effective Date, a
Registration Statement required to be effective hereunder ceases for any reason
to remain effective (without being succeeded immediately by a replacement
Registration Statement filed and declared effective) or usable (excluding during
the Lock-Up Period, and excluding as a result of a post-effective amendment
thereto that is required by applicable law in order to cause a Permitted
Assignee hereunder to be named as a selling securityholder therein, provided
that such post-effective amendment is filed by the Company within 10 Business
Days after the Company receiving notice from any Investor that such
post-effective amendment is required (any such 10

13



--------------------------------------------------------------------------------



 



Business Day period, an “Assignment Period”) for the resale of Registrable
Securities, or the Investors are otherwise unable to effect the resale of any
Registrable Securities hereunder as a result of a breach by the Company of its
obligations hereunder, in each case for such period of time (excluding the
duration of any Black Out Period applicable to such Registrable Securities, any
Holdback Period, any Assignment Period or the Lock-up Period) as to any
Registrable Securities for which any Registration Statement is then required to
be effective hereunder (each of the events referred to in clauses (A) through
(E), a “Registration Default”) the Company shall pay to any Investor holding any
Registrable Securities not eligible for resale as a result of such Registration
Default, for the duration of such Registration Default as it applies to such
Registrable Securities held by such Investor:
                    (1) if such Investor is a Company Affiliate, an amount (the
“Affiliate Liquidated Damages”) equal to (i) one-half of one percent (0.5%) per
year of the Registrable Securities Purchase Price applicable to such Registrable
Securities for the period up to and including the 70th day in any 360
consecutive-day period during which a Registration Default has occurred and is
continuing, payable in cash on each January 1 and July 1 and calculated on the
basis of a 360 calendar-day year consisting of twelve 30 calendar-day months,
and (ii) one percent (1.0%) per 30 days of the Registrable Securities Purchase
Price applicable to such Registrable Securities for the period exceeding the
70th day in any 360 consecutive-day period during which a Registration Default
has occurred and is continuing, payable in cash on the second business day of
each calendar month in respect of payments accruing through the last day of the
preceding calendar month, with late payments accruing interest at a rate of 18%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law), compounding on each payment date; or
                    (2) If such Investor is a Company Non-Affiliate, an amount
equal to one percent (1.0%) per 30 days of the Registrable Securities Purchase
Price applicable to such Registrable Securities, payable in cash on the second
business day of each calendar month in respect of payments accruing through the
last day of the preceding calendar month, with late payments accruing interest
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law), compounding on each payment date (the payments
described in clauses (1) and (2) of this Section 3.3(d)(i), the “Liquidated
Damages”)
               (ii)  Notwithstanding anything to the contrary herein, in no
event shall the Company be liable for Liquidated Damages in excess of $8,000,000
in any calendar year, pro-rated for the remaining portion of the calendar year
in which this Agreement is entered into. Each of the Company and each Investor
agree that the Liquidated Damages provided for in this Section 3.1(d) constitute
a reasonable estimate of the damages that may be incurred by the Investor by
reason of a Registration Default and that such Liquidated Damages

14



--------------------------------------------------------------------------------



 



are the only monetary damages available to the Stockholder in the event of a
Registration Default.  Notwithstanding anything to the contrary set forth in
this Section 3.1, no event shall be considered a Registration Default hereunder
if such event or the primary cause thereof (i) was consented to in writing by
the Stockholder or Investors holding in excess of 50% of the then-outstanding
Registrable Securities (determined based on the Registrable Securities Purchase
Price applicable to the then-outstanding Registrable Securities), or
(ii) results (and shall not be considered a Registration Default for as long as
it continues to result) primarily from (x) any breach or delay in performance by
any Investor of any of its obligations set forth in this Agreement, (y) an
Investor’s objection pursuant to Section 4.1(c) or (z) any delay caused or
requested by any underwriter or underwriters in connection with an Underwritten
Offering, including as a result of any holdback period contemplated by
Section 4.6 hereof.
          SECTION 3.2 Underwritten Offerings; Demand Registration. Subject to
Section 3.3 (including any Blackout Period imposed in accordance therewith) and
4.6 (including any Holdback Period imposed in accordance therewith, whether such
period is pursuant to the agreement set forth in Section 4.6 or a separate
agreement with the underwriters of any Company Offering or Underwritten
Offering), the Stockholder or, if the Stockholder has assigned its rights under
this Section 3.2 in accordance with the terms of this Agreement, Investors
holding more than 50% of the Registrable Securities at such time (determined
based on the Registrable Securities Purchase Price applicable to the
then-outstanding Registrable Securities)) may deliver a notice to the Company
stating that it wishes to effect an underwritten offering of all or part of its
Registrable Securities (an “Underwritten Offering”) and stating the number of
the Registrable Securities to be included in the Underwritten Offering (a
“Demand Notice”). The Company shall, promptly after its receipt of a Demand
Notice, give all other Investors written notice of such request. Each such
Investor may, by delivery of written notice to the Company within twenty
(20) days after the Company’s delivery of notice to such Investor (the “Response
Period”), request that all or any portion of such Investor’s Registrable
Securities be included in such Underwritten Offering. Notwithstanding the
foregoing, the Stockholder and the other Investors, collectively, shall be
entitled to deliver to the Company no more than three (3) Demand Notices in the
aggregate (the “Demand Limitation”); provided that no Demand Notice shall be
counted against the Demand Limitation unless and until the Registration
Statement filed pursuant to such Demand Notice is declared effective and the
Registrable Securities registered thereunder have been sold (other than any such
Registrable Securities excluded from such Underwritten Offering as a result of a
determination by the underwriter that marketing factors required a limitation on
the number of shares to be underwritten in such offering (an “Underwriter
Cutback”), except in the event that (i) the Stockholder or Investors holding of
more than 50% of the Registrable Securities requested to be registered in such
Underwritten Offering (determined based on the Registrable Securities Purchase
Price applicable to such Registrable Securities) elect to abandon such offering
or (ii) the Underwritten Offering is not consummated primarily as a result of
the action, or failure to act, of one or more Investors holding Registrable
Securities requested to be included therein. Notwithstanding the foregoing, if,
in connection with an Underwritten Offering requested pursuant to the final
Demand Notice permitted under the Demand Limitation set forth above, (i) the
Stockholder Parties request that all of their remaining Registrable Securities
be included in such Underwritten Offering, and (ii) solely as a

15



--------------------------------------------------------------------------------



 



result of an Underwriter Cutback, the Stockholder Parties are required to sell
less than 75% of such Registrable Securities requested to be distributed in such
Underwritten Offering, then the Stockholder Parties will be entitled,
collectively, to request one additional Underwritten Offering with respect to
all of their remaining Registrable Securities, in which all Investors will be
entitled to participate as if in connection with, and pursuant to the procedures
applicable to, the delivery of a Demand Notice; provided that, in connection
with such additional Underwritten Offering, any Underwriter Cutbacks shall be
applied first, pro rata, with respect to the Registrable Securities of
Unaffiliated Assignees requested to be included therein, and thereafter, pro
rata, with respect to the Registrable Securities of the Stockholder Parties
requested to be included therein.
          Upon expiration of such Response Period (or, if the Lock-Up Period has
not then expired, upon expiration of the Lock-Up Period), and subject to
Section 3.3 hereof, as soon as reasonably practicable and subject to such
Underwriter Cutbacks as may be requested by the managing underwriter(s) of such
Underwritten Offering:
               (a) if there is, at such time, an effective Shelf Registration in
respect of the Registrable Securities, the Company shall promptly amend or
supplement the Shelf Registration if and as may be necessary in order to enable
such Registrable Securities to be distributed pursuant to an Underwritten
Offering, but in any event no later than 30 days after the expiration of the
Response Period, and shall use its reasonable best efforts to cause such
amendment to become effective as soon as practicable after such filing, but in
any event no later than 90 days after the expiration of the Response Period; or
               (b) if there is, at such time, no effective Shelf Registration in
effect in respect of the Registrable Securities, the Company shall:
               (i) cause to be prepared and to file a Registration Statement as
promptly as reasonably practicable after expiration of the Response Period, but
in any event no later than 30 days thereafter;
               (ii) use reasonable best efforts to cause such Registration
Statement to become effective as soon as practicable after filing, but in any
event no later than 90 days after expiration of the Response Period;
               (iii) use reasonable best efforts to maintain in effect,
supplement and amend, if necessary, the Registration Statement, as required by
the instructions applicable to such registration form or by the Securities Act
for the period required to consummate the Underwritten Offering;
               (iv) furnish, upon request, to the holders of the Registrable
Securities to which the Registration Statement relates copies of any supplement
or

16



--------------------------------------------------------------------------------



 



amendment to such Registration Statement prior to such supplement or amendment
being used and/or filed with the SEC; and
               (v) pay all Registration Expenses in connection with the
Registration Statement, whether or not it becomes effective, and whether all,
some or none of the Registrable Securities to which it relates are sold pursuant
to it.
The date that is thirty (30) days after the expiration of the Response Period
shall be an “Additional Filing Date” for purposes of Section 3.1(d) hereunder,
and the date that is ninety (90) days after the expiration of the Response
Period shall be an “Additional Effective Date” for purposes of Section 3.1(d)
hereunder.
          SECTION 3.3 Suspension of Registration Rights. (a) Notwithstanding
anything to the contrary herein, if the Company shall at any time furnish to the
Stockholder a certificate signed by any of its authorized officers (a
“Suspension Notice”) stating that:
               (i) the Company has pending or in process a material transaction,
the disclosure of which would, in the good faith judgment of the Company Board,
after consultation with its outside counsel, materially and adversely affect the
Company; or
               (ii) the Company Board has made the good faith determination
(after consultation with counsel and including, without limitation, recurring
earnings blackout periods established by the Company Board or a designated
committee thereof (“Scheduled Earnings Blackouts”)) (i) that use or continued
use of any proposed or effective Registration Statement for purposes of
effecting offers or sales of Registrable Securities pursuant thereto would
require, under the Securities Act, premature disclosure in such Registration
Statement (or the prospectus relating thereto) of material, non-public
information (without disclosing the specific material, non-public information,
unless the Stockholder specifically requests in writing to receive such
material, non-public information), (ii) that such premature disclosure would not
be in the best interest of the Company and (iii) that it is therefore essential
to defer the filing or to suspend the use of such Registration Statement (and
the prospectus relating thereto) for purposes of effecting offers or sales of
Registrable Securities pursuant thereto,
then the right of the Investors to require the Company to file any Registration
Statement or, after the filing thereof, use any Registration Statement (and the
prospectus relating thereto) for purposes of effecting offers or sales of
Registrable Securities pursuant thereto shall be suspended for a period (a
“Black Out Period”) of not more than (i) with respect to any Company Affiliate,
180 days in any 360 consecutive-day period (and no more than

17



--------------------------------------------------------------------------------



 



45 consecutive days in any 360 consecutive day period except, in the case of a
Suspension Notice delivered, or a Scheduled Earnings Blackout designated, in
respect of the Company’s year-end earnings reports, no more than 65 consecutive
days after delivery of such Suspension Notice or start of such Scheduled
Earnings Black Out), (ii) with respect to any Company Non-Affiliate, 90 days in
any 360 consecutive-day period (and no more than 45 consecutive days in any 360
consecutive day period except, in the case of a Suspension Notice delivered, or
Scheduled Earnings Blackout designated, in respect of the Company’s year-end
earnings reports, no more than 65 consecutive days after delivery of such
Suspension Notice or start of such Scheduled Earnings Black Out). For avoidance
of doubt, with respect to any Registrable Security, no Registration Default
shall be applicable to such Registrable Security during any Black Out Period
permitted to be imposed on the holder of such Registrable Security pursuant to
this Section 3.3. Notwithstanding anything to the contrary in this
Section 3.3(a), the Company shall not impose any Black Out Period, including any
Scheduled Earnings Black Out, in a manner that is more restrictive (including,
without limitation, as to duration) than the comparable restrictions the Company
may impose on Transfers of the Company’s Equity Securities by its directors and
senior executive officers.
               (b) During any Black Out Period, no Investor shall offer or sell
any Registrable Securities pursuant to or in reliance upon any Registration
Statement (or the prospectus relating thereto) filed by the Company.
Notwithstanding the foregoing, if the public announcement of such material,
nonpublic information is made during a Black Out Period, then the Black Out
Period shall terminate without any further action of the parties and the Company
shall immediately notify the Investors of such termination. Except in connection
with any notice required to be provided hereunder or in connection with any
reasonable response to unsolicited written or oral requests from a Stockholder
Party or its representatives and affiliates for information, the Company shall
use its reasonable best efforts to refrain from providing any Stockholder Party
with any material, non-public information without such Stockholder Party’s prior
written consent.
          SECTION 3.4 Incidental Registration Rights. If the Company at any time
proposes to offer Covered Securities in a registered Company Offering for its
own account, each such time it will promptly give written notice to the
Investors of its intention so to do.  Upon the written request of any Investor,
received by the Company within thirty (30) days after delivery of any such
notice by the Company, requesting to register any or all of its Registrable
Securities, the Company will use its reasonable best efforts to cause such
Registrable Securities to be included in the securities to be covered by the
Registration Statement proposed to be filed in connection with the registered
Company Offering to the extent required to permit the sale or other disposition
by such Investor of such Registrable Securities.  If such registered Company
Offering involves an underwriting, the Company shall so advise the Investors as
a part of the written notice given pursuant to this Section 3.4.  In such event,
the right of any Investor to registration pursuant to this Section 3.4 shall be
conditioned upon such Investor’s participation in such underwriting to the
extent provided herein.  If any Investor proposes to distribute any or all of
its Registrable Securities through such underwritten Company Offering, it shall
(together with the Company and any other Investors so participating) enter into
an underwriting agreement in

18



--------------------------------------------------------------------------------



 



customary form with the underwriter or underwriters selected for underwriting by
the Company.  Notwithstanding any other provision of this Section 3.4, if there
is an Underwriter Cutback, such limitation will be imposed first pro rata with
respect to all securities whose holders have a contractual, incidental right to
include such securities in the Registration Statement (including, without
limitation, any Investors) and as to which inclusion has been requested pursuant
to such right.  The Company shall be obligated to include in such Registration
Statement only such limited portion of Registrable Securities with respect to
which any Investor has requested inclusion hereunder.  Notwithstanding the
foregoing provisions, the Company may withdraw any Registration Statement
referred to in this Section 3.4 without thereby incurring any liability to any
Investor.  If any Investor disapproves of the terms of any such underwriting, it
may elect to withdraw therefrom by written notice to the Company and the
underwriter or in such other manner as may be required by any underwriting
agreement to which the Investor becomes a party in connection with such
underwriting.  Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration and
the Company Offering, and the Registration Statement applicable to such
registration shall not be available for use by such Investor in respect of such
withdrawn Registrable Securities.  
ARTICLE IV
REGISTRATION PROCEDURES
          SECTION 4.1 Registration Procedures. If and whenever the Company is
required to effect or cause the registration of any Registrable Securities under
the Securities Act under this Agreement:
               (b) The Company will use its reasonable best efforts to cause the
Registration Statement applicable to such Registrable Securities to become
effective and, subject to Section 3.3 hereof, the Company will prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the prospectus or prospectus supplement used in connection therewith as may be
necessary (i) in the case of a Shelf Registration, to keep such Shelf
Registration continuously effective and usable for resale of the Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no such Registrable Securities remaining (including by
refiling the Shelf Registration (or a new Shelf Registration) if the initial
Shelf Registration expires, (ii) in the case of any other Registration
Statement, to keep such Registration Statement effective and usable for resale
of all of the Registrable Securities intended to be sold pursuant thereto and
(iii) to comply with the provisions of the Securities Act with respect to the
disposition of the Registrable Securities covered by such Registration
Statement. The Company shall use its reasonable best efforts to cause any
amendment to any Registration Statement to be declared effective by the SEC as
soon as practicable following the filing thereof with the SEC. In the event that
the Company is a well-known seasoned issuer (as defined under Rule 405 of the
Act) at the time of the filing of the Shelf Registration with the SEC, such
Shelf Registration shall be designated by the Company as an automatic Shelf
Registration.

19



--------------------------------------------------------------------------------



 



               (c) Not less than five (5) Business Days prior to the filing of
each Registration Statement and not less than one (1) Business Day prior to the
filing of any related prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall, upon request of any Investor (but not
if such Investor does not so request) (i) furnish to such Investor drafts of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Investor, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond, during normal business
hours and upon reasonable notice, to such inquiries as shall be necessary, in
the reasonable opinion of counsel to such Investor, to conduct a reasonable
investigation within the meaning of the Securities Act. If such Investor
reasonably and in good faith objects in writing and with specificity to any
proposed disclosure in a draft Registration Statement or prospectus (no later
than three (3) Business Days after the Stockholder has been furnished copies
thereof) or any amendments or supplements thereto (no later than one
(1) Business Day after the Stockholder has been furnished copies thereof)
(i) regarding such Investor or (ii) on the basis that the disclosure, as
proposed, contains one or more untrue statements of a material fact or omissions
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they are made,
not misleading, in each case whether such disclosure is contained in the
“selling stockholder” section thereof or otherwise, the Company shall not file
such Registration Statement or such prospectus or amendments or supplements
thereto until it has taken such steps as it deems reasonably appropriate to
address the Investor’s concerns.
               (d) The Company will furnish to each Investor such number of
copies of the applicable Registration Statement and each such amendment and
supplement thereto (including in each case all exhibits) and of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Investor may reasonably request
in order to facilitate the disposition of Registrable Securities owned or to be
distributed by such Investor.
               (e) The Company shall use its reasonable best efforts to register
and qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions within the United States as shall be reasonably
requested by the Investors, to keep such registration or qualification in effect
for so long as such Registrable Securities remain outstanding, and to take any
other action which may be reasonably necessary to enable the Investors to
consummate the disposition in such jurisdictions within the United States of the
Registrable Securities; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
               (f) After the filing of any Registration Statement, the Company
will promptly notify the Investors of any stop order issued or threatened by the
SEC and shall use its reasonable best efforts to prevent the entry of such stop
order or to remove it if entered.

20



--------------------------------------------------------------------------------



 



               (g) The Company shall use its reasonable best efforts to cause
the Shares and the Common Stock issued upon exercise of the Warrants to be
listed on the NYSE or such other securities exchange on which the Common Stock
is then listed. The Company will comply in all material respects with the
Company’s reporting, filing and other obligations under the NYSE Listed Company
Manual or bylaws or other rules of the NYSE or comparable regulations of such
other securities exchanges on which the Common Stock is then listed. The Company
will not take any action which would be reasonably expected to result in the
delisting or suspension of trading of the Common Stock, including the Shares and
the Common Stock issued upon exercise of the Warrants, on the NYSE or a
comparable national securities exchange.
               (h) The Company shall promptly notify the Investors:
               (i) of the existence of any fact of which the Company is aware or
the occurrence of an event or the passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in a Registration Statement or related prospectus untrue
in any material respect or that otherwise requires the preparation of a
supplement or amendment thereto so that, as thereafter amended or supplemented,
such Registration Statement or related prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statement therein, in light of the
circumstances under which they are made, not misleading and promptly make
available to the Investors a reasonable number of copies of any such supplement
or amendment; provided that any Suspension Notice (including, with respect to
Scheduled Earnings Blackouts, any such Suspension Notice describing the
Company’s Scheduled Earnings Blackout policy) shall satisfy the notice
requirements hereunder;
               (ii) when any Registration Statement filed pursuant to this
Agreement or any amendment thereto (other than through the incorporation by
reference therein of any report, statement or other document required to be
filed pursuant to the Exchange Act and the rules and regulations thereunder) has
been filed with the SEC and when such Registration Statement or any
post-effective amendment thereto has become effective;
               (iii) of any request by the SEC for amendments or supplements to
any Registration Statement or the prospectus included therein; and
               (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose or the issuance of any stop order suspending the
effectiveness of any registration statement.

21



--------------------------------------------------------------------------------



 



               (i) The Company shall use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by any Investor.
               (j) In connection with an Underwritten Offering, the Company
shall:
               (i) enter into such customary agreements, including a customary
underwriting agreement, in each case in form and substance reasonably
satisfactory to the Company, which may include indemnification provisions in
favor of underwriters and other Persons in addition to, or in substitution for
the provisions of Section 4.4 hereof, and take such other actions as the
Stockholder Parties, the Investor Representative or the underwriters may
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;
               (ii) obtain one or more comfort letters, dated such date or dates
as are customary for the Company in the context of an underwritten Company
Offering, addressed to any underwriters of the Underwritten Offering, signed by
the Company’s independent public accountants, in form and covering such matters
of the type customarily covered by comfort letters delivered by the Company in
connection with underwritten Company Offerings as the lead underwriters may
reasonably request;
               (iii) make available for inspection by the Stockholder, by the
Investor Representative, by any underwriter participating in any disposition to
be effected pursuant to an Underwritten Offering and by any attorney, accountant
or other agent retained by the Stockholder, the Investor Representative or any
such underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by the Stockholder, the Investor Representative or any such underwriter,
attorney, accountant or agent in connection with such Underwritten Offering;
               (iv) if requested by the managing underwriter or agent or the
Stockholder or the Investor Representative, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter or agent or Investor Representative or the Stockholder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by the Investors to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering and make all required
filings of such prospectus supplement or post-effective amendment as soon as

22



--------------------------------------------------------------------------------



 



reasonably practicable after being notified of the matters incorporated in such
prospectus supplement or post-effective amendment;
               (v) use its reasonable best efforts to obtain for delivery to the
underwriter or agent an opinion or opinions from counsel for the Company in
customary form and in form, substance and scope reasonably satisfactory to such
underwriters or agents and their counsel;
               (vi) use its commercially reasonable efforts (taking into account
the interests of the Company) to make available the executive officers of the
Company to participate with the Stockholder, the Investor Representative and any
underwriters in any customary “road shows” or other selling efforts that may be
reasonably requested by the Stockholder and the Investor Representative, on the
one hand, or managing underwriters, on the other hand, in connection with an
Underwritten Offering.
          SECTION 4.2 Information Supplied. The Company may require any Investor
to furnish the Company with, and such Investor shall promptly furnish, such
information regarding the Investor and pertinent to the disclosure requirements
reasonably relating to the registration and the distribution of the Registrable
Securities as the Company may from time to time reasonably request in writing.
          SECTION 4.3 Restrictions on Disposition. Each Investor agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.1(h), such Investor will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.1(h), and,
if so directed by the Company, such Investor will deliver to the Company all
copies, other than permanent file copies then in such Investor’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice; provided that, for the duration of any such suspension
of the use of the Registration Statement that is not included as a Black Out
Period, Liquidated Damages shall accrue and be payable pursuant to
Section 3.1(d) hereof.
          SECTION 4.4 Indemnification. (a) In the event of any registration of
any Registrable Securities under the Securities Act pursuant to Articles III or
IV of this Agreement, the Company shall, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, the seller of any Registrable
Securities covered by such registration statement, each Affiliate of such seller
and their respective directors, officers, employees and stockholders or members
or general and limited partners (and any director, officer, Affiliate, employee,
stockholder and controlling Person of any of the foregoing), each Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such seller or any such underwriter
within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) in respect
thereof (“Claims”) and expenses (including reasonable attorney’s fees and
reasonable expenses of investigation) to which such

23



--------------------------------------------------------------------------------



 



Indemnified Party may become subject under the Securities Act, common law or
otherwise, insofar as such Claims or expenses arise out of, relate to or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement thereto, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading; provided, that the Company shall not be liable to any Indemnified
Party in any such case to the extent that any such Claim or expense arises out
of, relates to or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary, final or summary prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such seller specifically for use in the preparation
thereof; and, provided, further, that the Company will not be liable in any such
case to the extent, but only to the extent, that the foregoing indemnity with
respect to any untrue statement contained in or omitted from a registration
statement or the prospectus shall not inure to the benefit of any party (or any
person controlling such party) who is obligated to deliver a prospectus in
transactions in a security as to which a registration statement has been filed
pursuant to the Securities Act and from whom the person asserting any such
Damages purchased any of the Registrable Securities to the extent that it is
finally judicially determined that such Damages resulted solely from the fact
that such party sold Registrable Securities to a person to whom there was not
sent or given, at or prior to the written confirmation of such sale, a copy of
the registration statement or the prospectus, as amended or supplemented, and
(x) the Company shall have previously and timely furnished sufficient copies of
the registration statement or prospectus, as so amended or supplemented, to such
party in accordance with this Agreement and (y) the registration statement or
prospectus, as so amended or supplemented, would have corrected such untrue
statement or omission of a material fact. The Company’s obligation to indemnify
for Claims and expenses hereunder is irrespective of whether the Indemnified
Party has itself paid such Claims or expenses.
               (b) As a condition to including any Registrable Securities in any
registration statement filed in accordance with Sections 3.2 or 3.4 herein, the
Company shall have received a customary agreement from the prospective seller of
such Registrable Securities or any underwriter to indemnify and hold harmless
(in the same manner and to the same extent as set forth in Section 4.4(a)) the
Company and all other prospective sellers or any underwriter, as the case may
be, with respect to any untrue statement or alleged untrue statement in or
omission or alleged omission from such registration statement, any preliminary,
final or summary prospectus contained therein, or any amendment or supplement
thereto, if such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such seller or
underwriter specifically for use in the preparation of such registration
statement, preliminary, final or summary prospectus or amendment or supplement,
or a document incorporated by reference into any of the foregoing. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company or any of the prospective sellers, or any of
their respective Affiliates, directors, officers or controlling Persons and
shall survive the transfer of securities by any seller. In no event shall the
liability of any selling holder of Registrable Securities hereunder be greater
in amount than the dollar amount of

24



--------------------------------------------------------------------------------



 



the proceeds received by such holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
               (c) Each indemnified party hereunder shall give prompt written
notice to the indemnifying party of any Claim commenced against it in respect of
which indemnity may be sought hereunder, but failure to so notify the
indemnifying party shall not relieve such indemnifying party from any liability
which it may have under the indemnity provided in this Section 4.4, unless and
to the extent the indemnifying party shall have been actually and materially
prejudiced by the failure of such indemnified party to so notify the
indemnifying party. Such notice shall describe in reasonable detail such Claim.
In case any Claim is brought against an indemnified party, the indemnified party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof. If the indemnifying party so elects within a reasonable
time after receipt of notice, the indemnifying party may assume the defense of
the Claim at the indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld, and the indemnified party may participate in such
defense at its own expense; provided, however, that the indemnifying party will
not settle or compromise any Claim, or consent to the entry of any judgment with
respect to any such pending or threatened Claim, without the written consent of
the indemnified party unless such settlement, compromise or consent secures the
unconditional release of the indemnified party from all liabilities arising out
of such Claim; provided, further, that if the defendants in any such Claim
include both the indemnified party and the indemnifying party and the
indemnified party reasonably determines, based upon advice of legal counsel,
that such Claim involves a conflict of interest (other than one of a monetary
nature) that would reasonably be expected to make it inappropriate for the same
counsel to represent both the indemnifying party and the indemnified party, then
the indemnifying party shall not be entitled to assume the defense of the
indemnified party and the indemnified party shall be entitled to separate
counsel at the indemnifying party’s expense, which counsel shall be chosen by
the indemnified party and approved by the indemnifying party, which approval
shall not be unreasonably withheld; and provided, further, that it is understood
that the indemnifying party shall not be liable for the fees, charges and
disbursements of more than one separate firm for the indemnified parties. If the
indemnifying party assumes the defense of any Claim, all indemnified parties
shall thereafter deliver to the indemnifying party copies of all notices and
documents (including court papers) received by such indemnified parties relating
to the Claim, and each indemnified party shall cooperate in the defense or
prosecution of such Claim. Such cooperation shall include the retention and
(upon the indemnifying party’s request) the provision to the indemnifying party
of records and information that are reasonably available to the Indemnified
Party and that are reasonably relevant to such Claim and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the indemnifying party is not
entitled to assume the defense of such Claim as a result of the second proviso
to the fourth sentence of this Section 4.4(c), the indemnifying party’s counsel
shall be entitled to conduct the indemnifying party’s defense and counsel for
the indemnified party shall be entitled to conduct the defense of the
indemnified party, it being understood that both such counsel will cooperate
with each other, to the extent feasible in light of the conflict of interest or
different available legal defenses, to conduct the defense of such action or
proceeding as efficiently as possible. If the indemnifying party is not so
entitled to assume the defense of such action or does not assume the defense,
after having

25



--------------------------------------------------------------------------------



 



received the notice referred to in the first sentence of this Section 4.4(c),
the indemnifying party will pay the reasonable fees and expenses of counsel for
the indemnified party; in that event, however, the indemnifying party will not
be liable for any settlement of any Claim effected without the written consent
of the indemnifying party, which may not be unreasonably withheld, delayed or
conditioned. If the indemnifying party is entitled to assume, and assumes, the
defense of an action or proceeding in accordance with this Section 4.4(c), the
indemnifying party shall not be liable for any fees and expenses of counsel for
the indemnified party incurred thereafter in connection with that action or
proceeding except as set forth in the proviso in the fourth sentence of this
Section 4.4(c). Unless and until a final judgment is rendered that an
indemnified party is not entitled to the costs of defense under the provisions
of this Section 4.4(c), the indemnifying party shall reimburse, promptly as they
are incurred, the indemnified party’s costs of defense. The indemnifying party’s
obligation to indemnify the indemnified parties for Claims hereunder is
irrespective of whether the indemnified party has itself made payments in
respect of such Claims.
               (d) (i) If the indemnification provided for in this Section 4.4
from the indemnifying party is unavailable to an indemnified party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions
which resulted in such Claim or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 4.4(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding.
               (ii) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in Section 4.4(d)(i). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
               (e) Indemnification similar to that specified in this Section 4.4
(with appropriate modifications) shall be given by the Company and each seller
of Registrable Securities with respect to any required registration or other
qualification of securities under any law or with any governmental authority
other than as required by the Securities Act.

26



--------------------------------------------------------------------------------



 



               (f) The obligations of the parties under this Section 4.4 shall
be in addition to any liability which any party may otherwise have to any other
party.
          SECTION 4.5 Required Reports. So long as there are Registrable
Securities, the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act (even if the Exchange Act or the rules and
regulations thereunder would permit such termination) and the Company agrees
that it will use reasonable best efforts to timely file the reports required to
be filed by it under the Securities Act and the Exchange Act and it will take
such further action as any Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell shares of Registrable
Securities pursuant to this Agreement, including without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Investor, the Company will deliver to such Investor a written
statement as to whether it has complied with such requirements.
          SECTION 4.6 Holdback Agreement. If any Company Offering or any sale of
securities in connection with a registration under Article III hereof shall be
in connection with an underwritten public offering, each of the Company and each
Investor agree and, if so requested by any underwriter in connection with such
offering or sale, shall enter into a customary agreement with such underwriter
agreeing, not to effect any sale or distribution, including, in the case of
Investors, any sale pursuant to Rule 144 under the Securities Act, of any such
securities of the Company, or options or other rights convertible into, or
exchangeable or exercisable for, such securities (other than as part of such
underwritten public offering), within seven (7) days before, or ninety (90) days
(or such lesser period as the managing underwriters may permit) after, the
effective date of any such Company Offering or registration pursuant to
Article III or the closing of any sale of securities in connection with a
registration under Section 3.2 (except as part of any such registration or sale)
(such period, a “Holdback Period”); provided, that, notwithstanding the
foregoing, with respect to any Company Offering, the Investors shall have no
obligation under this Section 4.6, and shall not be required to enter into any
agreement with an underwriter pursuant to this Section 4.6, in each case that is
more restrictive than the obligations imposed on and agreements required to be
entered into by the directors and senior executive officers of the Company in
connection with such Company Offering and/or in each case that would restrict or
prohibit a Sell-Down.
          SECTION 4.7 No Inconsistent Agreement. The Company represents and
warrants that it will not enter into, or cause or permit any of its Subsidiaries
to enter into, any agreement which conflicts with or limits or prohibits the
exercise of the rights granted to the holders of Registrable Securities in this
Agreement.
ARTICLE V
PREEMPTIVE RIGHTS; SHARE REPURCHASES
          SECTION 5.1 Company Sale of Covered Securities. If the Company offers
to sell Covered Securities in a public or private offering of Covered Securities
solely for cash (a

27



--------------------------------------------------------------------------------



 



“Qualified Offering”), the Stockholder Parties shall be afforded the opportunity
to acquire from the Company, for the same price and on the same terms as such
Covered Securities are offered, in the aggregate up to the amount of Covered
Securities required to enable it to maintain its then-current Percentage
Interest, but solely to the extent that (i) any such issuance of shares of
Covered Securities would not result in the issuance of Covered Securities that
would require a vote of the stockholders of the Company pursuant to the rules of
the NYSE and (ii) the Company Board determines in its good faith discretion that
the acquisition of such Covered Shares by the Stockholder will not jeopardize or
endanger the availability to the Company of its net operating loss carryforwards
to be used to offset its taxable income in such year or future years, and the
basis for such determination shall be provided to the Stockholder in writing;
provided, however, that this Section 5.1 shall not apply to any Qualified
Offering the gross proceeds of which, together with the aggregate gross proceeds
of any other Qualified Offering of Covered Securities after the date hereof, do
not exceed $1,000,000. For the avoidance of doubt, to the extent that the
Stockholder Parties’ acquisition of Covered Securities required to enable the
Stockholder Parties to maintain their then-current Percentage Interest would
result in an event described in clause (i) or (ii) of the preceding sentence,
the Stockholder Parties may nonetheless acquire up to the maximum amount that
would not result in the occurrence of such event. In addition prior to the date
of this Agreement, the Company and the Company Board will have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or other agreements
or the laws of its state of incorporation (including, without limitation,
Section 203 of the Delaware General Corporation Law) that is or could become
applicable to Stockholder as a result of the Stockholder exercising its rights
under this Section 5.1 to acquire Covered Securities as set forth herein;
provided that the Company and the Company Board shall not be required to take
any such action in respect of the Company’s Section 382 Rights Agreement, dated
as of January 20, 2009, between the Company and American Stock Transfer & Trust
Company, LLC (the “382 Rights Agreement”) (which will not be applicable to the
extent clause (ii) above does not apply).
          SECTION 5.2 Notice. Prior to making any Qualified Offering of Covered
Securities, the Company shall give the Stockholder written notice of its
intention (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed in respect of such), describing, to the extent then known, the anticipated
amount of securities, price (or, in the case of a registered public offering, an
estimated range of prices) and other material terms upon which the Company
proposes to offer the same. The Stockholder shall have ten (10) days from the
provision of such notice to notify the Company in writing that it intends to
exercise such preemptive purchase rights and as to the amount of Covered
Securities the Stockholder desires to purchase, up to the maximum amount
calculated pursuant to Section 5.1 (the “Designated Securities”). Such notice
shall constitute a non-binding indication of interest of the Stockholder to
purchase the amount of Designated Securities so specified (or a proportionately
lesser amount if the amount of Covered Securities to be offered in such
Qualified Offering is subsequently reduced) at the price (or range of prices)
and other terms set forth in the Company’s notice to it. The failure to respond
during such ten (10) day period shall constitute a waiver of preemptive rights
in respect of such offering. Any notice provided by the Company pursuant to this
Section 5.2, and any information provided

28



--------------------------------------------------------------------------------



 



to the Stockholder otherwise in connection with such Qualified Offering, shall
be subject to the terms of the Confidentiality Agreement applicable to
“Evaluation Material” thereunder until the 90th day following the consummation
of any such Qualified Offering of Covered Securities, regardless of any
termination thereof. If the sale of Covered Securities contemplated by the
Qualified Offering described in such notice delivered to the Stockholder (i) is
not subject to a binding agreement between the Company and the purchasers of
such Covered Securities, (ii) is not otherwise consummated within thirty
(30) days of delivery of such notice to the Stockholder, or (iii) if the terms
of such binding agreement in respect of the Qualified Offering are materially
amended, or if the terms relating to price are amended whatsoever, then such
Qualified Offering shall again be subject to the requirements of this Article V.
          SECTION 5.3 Purchase Mechanism. (a) If the Stockholder exercises its
preemptive purchase rights provided in this Article V with respect to a
Qualified Offering that is an underwritten public offering or a private offering
made to qualified institutional buyers (as such term is defined in Rule 144A
under the Act) for resale pursuant to Rule 144A under the Act, the Company shall
offer the Stockholder, if such underwritten public offering or Rule 144A
offering is consummated, the Designated Securities (as adjusted downward or, at
the Stockholder’s option, upward to reflect the actual size of such offering
when priced) at the same price and on the same terms as the Covered Securities
are offered to the initial purchasers in such offering and shall provide written
notice of such price to the Stockholder as soon as practicable prior to such
consummation.
               (b) If the Stockholder exercises its preemptive rights provided
in this Article V with respect to a Qualified Offering that is not an
underwritten public offering or Rule 144A offering (a “Private Placement”), the
closing of the purchase of the Covered Securities with respect to which such
right has been exercised shall be conditioned on the consummation of the Private
Placement giving rise to such preemptive purchase rights and shall take place
simultaneously with the closing of the Private Placement or on such other date
as the Company and the Stockholder shall agree in writing; provided that the
actual amount of Covered Securities to be sold to the Stockholder pursuant to
its exercise of preemptive rights hereunder shall be reduced if the aggregate
amount of Covered Securities sold in the Private Placement is reduced and, at
the option of the Stockholder (to be exercised by delivery of written notice to
the Company within five (5) Business Days of receipt of notice of such
increase), shall be increased if such aggregate amount of Covered Securities
sold in the Private Placement is increased. In connection with its purchase of
Designated Securities, the Stockholder shall, if it continues to wish to
exercise its preemptive rights with respect to such offering, execute an
agreement containing representations, warranties and agreements of the
Stockholder that are substantially similar in all material respects to the
agreements executed by other purchasers in such Private Placement.
               (c) If, prior to consummation of Qualified Offering, the terms of
the proposed issuance change with the result that the price is less than the
minimum price or more than the maximum price set forth in the notice
contemplated by Section 5.2 or the other principal terms are more favorable in
any material respect to the prospective purchaser than those set forth

29



--------------------------------------------------------------------------------



 



in such notice, it shall be necessary for a separate notice to be furnished, and
the terms and provisions of this Article V separately complied with.
          SECTION 5.4 Termination of Preemptive Rights. Anything to the contrary
in this Article V notwithstanding, the preemptive right to purchase Covered
Securities granted by this Article V shall terminate as of and not be available
for any offering that commences at any time after the date on which the
Stockholder Transfers any Shares, other than Transfers (i) to Affiliates of the
Stockholder or (ii) pursuant to a Sell-Down.
          SECTION 5.5 Notice of Share Repurchase, Redemption. Unless otherwise
instructed in writing by the Stockholder, following the date hereof and until
the earlier of (i) the fifth anniversary of the date hereof, (ii) such time as
the Stockholder Parties’ Adjusted Ownership no longer exceeds 10% and (iii) such
time as the Stockholder Parties no longer hold any indebtedness of the Company,
the Company will not, directly or indirectly, redeem, purchase or otherwise
acquire, any of its Voting Securities without providing the Stockholder at least
90 days prior written notice, which notice shall not be delivered prior to the
date of public announcement of such proposed redemption or repurchase. Beginning
on the date of delivery of such notice until the first to occur of (i) the date
such share repurchase, redemption or acquisition is commenced or (ii) the date
such Stockholder receives notice from the Company that it has abandoned the
repurchase, redemption or acquisition disclosed in such notice, the Stockholder
Parties shall be permitted to Transfer Equity Securities of the Company without
regard to the Lock-Up Period and shall have no obligation pursuant to
Section 4.6 hereof, in each case to the extent reasonably required to ensure
that no Stockholder Party, or a direct or indirect owner of such Stockholder
Party (that is a non-U.S. person) is deemed to be a 10% or more owner of the
Company for purposes of the portfolio interest exemption from withholding as set
forth in Sections 871 and 881 of the Internal Revenue Code of 1986, as amended
(a “Sell-Down”). Notwithstanding the foregoing, the Company shall not, directly
or indirectly, redeem, purchase or otherwise acquire any of its Voting
Securities prior to the date which is 90 days following the closing of the
Public Offering.
ARTICLE VI
STANDSTILL
          SECTION 6.1 No Acquisition. Prior to the first anniversary of the date
of this Agreement, each of the Investors shall not, and shall cause each of
their respective controlled Affiliates not to, directly or indirectly, acquire,
or agree to acquire, by purchase or otherwise, beneficial ownership of any
Capital Stock of the Company (except pursuant to the Purchase Agreement, the
provisions of Article V of this Agreement, the exchange of rights issued
pursuant to the 382 Rights Agreement, the exercise of the Warrants, or the
conversion of any convertible indebtedness acquired in connection with the
Company Refinancing or by way of any stock split, dividend, spin-off,
combination, reclassification or recapitalization of the Company and its Common
Stock) to the extent such acquisition would result in such Investor and its
controlled Affiliates beneficially owning in excess of 19.9% of the Voting
Securities of the Company;

30



--------------------------------------------------------------------------------



 



provided that, for purposes of this Section 6.1, “beneficial ownership” shall
have the meaning given to such term in Rule 13d-3 of the Exchange Act without
regard to the proviso included in the definition of “beneficial ownership” set
forth in Section 1.1 hereof. For the avoidance of doubt, this prohibition shall
not apply to acquisitions of (i) the Company’s convertible Indebtedness (or the
conversion of such convertible Indebtedness into Capital Stock of the Company)
issued in connection with the Company Refinancing, (ii) the Warrants (or the
receipt of the Common Stock of the Company upon exercise of the Warrants),
(iii) in connection with any exchange of rights under the 382 Rights Agreement;
(iv) purchases of Covered Securities in a Qualified Offering pursuant to and
subject to the limitations set forth in Article V hereof and (v) purchases of
Common Stock on the market if, and to the extent, required to maintain such
Investor’s Ownership Percentage after giving effect to any preemptive rights
available to such Investor pursuant to Article V. Notwithstanding anything to
the contrary herein, nothing in this Agreement shall be construed as an
exemption of any Investor from the provisions of the 382 Rights Agreement, or a
waiver of the applicability thereof, absent (and solely to the extent of) an
express determination of exemption or inapplicability by the Company Board in
accordance with the terms of the 382 Rights Agreement.
          SECTION 6.2 Other Restrictions. Each of the Investors shall not, and
will cause its controlled Affiliates not to, directly or indirectly, alone or in
concert with others, unless specifically requested in writing by the Chief
Executive Officer of the Company or by a resolution of the Company Board, take
any of the actions set forth below (or take any action that would require the
Company to make an announcement regarding any of the following:
               (a) effect, seek, offer, engage in, propose (whether publicly or
otherwise) or cause or participate in, or assist any other Person to effect,
seek, engage in, offer, cause, propose (whether publicly or otherwise) or
participate in:
               (i) any acquisition of beneficial ownership of Voting Securities
of the Company which would result in a breach of Section 6.1 of this Agreement;
               (ii) any tender or exchange offer, merger, consolidation, share
exchange, business combination, recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction involving the Company or any
material portion of its business or any purchase of all or any substantial part
of the assets of the Company or any material portion of its business; provided
that, if such transaction is being conducted by a third-party unaffiliated with
such Investor, the foregoing shall not prevent such Investor from tendering,
exchanging, exercising voting rights in respect of, or otherwise exercising
rights in respect of and opting to receive the benefit of such transactions in
the same manner as offered to other holders of the Company’s Common Stock not
participating in the “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) conducting such transaction; or

31



--------------------------------------------------------------------------------



 



               (iii) any “solicitation” of “proxies” (as such terms are used in
the proxy rules of the SEC, but without regard to the exclusion set forth in
Section 14a-1(l)(2)(iv) from the definition of “solicitation”) with respect to
the Company or any of its Affiliates or any action resulting in the Stockholder,
or any of its controlled Affiliates, or such other Person becoming a
“participant” in any “election contest” (as such terms are used in the proxy
rules of the SEC) with respect to the Company or any of its Subsidiaries.
               (b) propose any matter for submission to a vote of stockholders
of the Company or any of its Affiliates;
               (c) seek election to, seek to place a representative on, or seek
the removal of, any director of the Company or any of its Affiliates;
               (d) except as contemplated by this Agreement and except for
proxies granted to Affiliates of the Stockholder (and their respective
employees, attorneys and agents (other than Persons who are attorneys and agents
solely as a result of the granting of such proxy), grant any proxy with respect
to any Capital Stock of the Company;
               (e) form, join or participate in a “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) with respect to any Capital Stock of
the Company, or deposit any Capital Stock of the Company in a voting trust or,
except as contemplated by this Agreement, subject any Capital Stock of the
Company to any arrangement or agreement with respect to the voting of such
Capital Stock or other agreement having similar effect;
               (f) take any other actions to seek to affect the control of the
Company Board or the management of the Company or any of its Affiliates,
including publicly suggesting or announcing its willingness to engage in or have
another Person engage in a transaction that could reasonably be expected to
result in a business combination or to increase the percentage of Capital Stock
owned by the Investor; provided that from and after the first anniversary of
this Agreement, each Investor and its Affiliates shall not be prohibited by this
clause (g) from acquiring Capital Stock of the Company;
               (g) enter into any discussions, negotiations, arrangements or
understandings with any Persons with respect to any of the foregoing, or advise,
assist, encourage or seek to persuade others to take any action with respect to
any of the foregoing; or
               (h) disclose to any Person (other than an Affiliate) or otherwise
induce, encourage, discuss or facilitate, any intention, plan or arrangement
inconsistent with the foregoing or with the restrictions on transfer set forth
in Article II or form any such intention which would result in the Company or
any of its Affiliates or any Investor or any of its Affiliates

32



--------------------------------------------------------------------------------



 



being required to make any such disclosure in any filing with a Governmental
Authority or being required to make a public announcement with respect thereto;
provided, however, that notwithstanding the foregoing restrictions, each
Investor shall be entitled to make any disclosure required by securities or
similar disclosure laws, as advised in writing by outside counsel reasonably
familiar with such matters; provided, further that the Stockholder shall not be
prohibited from requesting that the Company Board consider nominating a designee
of the Stockholder for election to the Company Board and, if so elected, from
assisting such designee in the conduct of such designee’s office and the
fulfillment of such designee’s fiduciary duties in such office. Subject to
Section 7.1, nothing in this Agreement, including this Section 6.2, will
prohibit, limit, condition or delay each Investor’s ability (i) to vote
(including by proxy) or consent with respect to any matter properly brought
before stockholders of the Company for a vote or consent, or (ii) to tender or
exchange its shares); provided, further, that the Stockholder shall not be
required to take any such action as a result of the request of the Company or a
resolution of the Company Board, but, if so requested, prior to receipt of
written notice from the Company to the contrary, the Stockholder may continue to
take such actions that are reasonably related to the matters addressed in,
reasonably in furtherance of, and not in conflict with, such request or
resolution and, if available, the publicly stated position of the Company with
respect to the matters addressed therein.
          SECTION 6.3 Termination of Standstill. The provisions of this
Article VI (except for the last sentence of Section 6.1 hereof) shall terminate
in respect of any individual Investor in the event (i) the Company Board
approves a tender offer for 50% or more of the outstanding Capital Stock of the
Company (provided that if such offer is withdrawn or expires without being
consummated, this Article VI shall be reinstated),(ii) it is publicly disclosed
that Capital Stock representing 33-1/3% or more of the voting power of the
Company’s stockholders have been acquired by any Person (including any group of
Persons acting in concert) other than such Investor and its Affiliates, (iii) of
(a) the filing by the Company of a voluntary petition in bankruptcy; (b) the
entry of an order of relief in any bankruptcy or insolvency proceeding in
respect of the Company or the entry of an order that the Company is a bankrupt
or insolvent; or (c) any involuntary proceeding seeking liquidation,
reorganization or other relief against the Company under any bankruptcy,
insolvency or other similar law now or hereafter in effect that has not been
dismissed 60 days after the commencement thereof, (iv) of the public
announcement of any merger, consolidation, share exchange, business combination,
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction, in each case involving a change of control of the Company or
substantially all of its business or any purchase of all or substantially all of
the assets of the Company or substantially all of its business, in each case
conducted by any Person (including any group of Persons acting in concert) other
than such Investor and its Affiliates, (v) solely with respect to the
Stockholder Parties, the Stockholder Parties’ aggregate Adjusted Ownership has
not exceeded 9.9% for 120 consecutive days or (vi) of the first anniversary of
the first date upon which the Warrants may be exercised in accordance with their
terms.

33



--------------------------------------------------------------------------------



 



ARTICLE VII
VOTING LIMITATION
          SECTION 7.1 Limitation on Voting. At any meeting of the Company’s
stockholders, however called, including any adjournment or postponement thereof,
or in connection with any written consent of the Company’s stockholders, unless
otherwise consented to by the Company Board:
               (a) each Investor shall, and shall cause its controlled
Affiliates to, appear at each such meeting or otherwise cause all Capital Stock
of the Company beneficially owned or owned of record by such Investor or its
controlled Affiliates entitled to vote on any matter at such meeting to be duly
counted as present thereat for purposes of calculating a quorum (to the extent
such shares of Capital Stock may be so counted);
               (b) with respect to any proposals requiring approval by the
affirmative vote of a percentage of the votes cast in respect of such proposal,
in person or by proxy, at such meeting, each Investor shall, and shall cause its
controlled Affiliates to, vote, or cause to be voted, collectively, that number
of shares of its and their Capital Stock entitled to be voted in respect of such
proposal representing no more than the Voting Threshold in respect of such
proposal, and shall cause any remaining shares of its and their Capital Stock
entitled to vote thereon to be properly withheld (but not cast as abstaining
votes) from voting on such matter (such remaining shares, the “Withheld
Shares”);
               (c) with respect to any proposals at any such meeting requiring
approval by the affirmative vote of a percentage of the outstanding shares of
Capital Stock or of aggregate voting power entitled to vote in respect of such
proposal, in person or by proxy, at such meeting, or in respect of any written
consent of the Company’s stockholders, or any proposal in respect of which the
provisions of Section 7.1(b) cannot or do not apply, each Investor shall, and
shall cause its controlled Affiliates to, vote, or cause to be voted, all shares
of its and their Capital Stock entitled to be voted in respect of such proposal
in excess of the Voting Threshold (such excess shares, the “Excess Shares”) in
the same proportion as all other votes cast on such proposal (including any
votes cast by such Investor and its controlled Affiliates other than Excess
Shares).
          SECTION 7.2 No Inconsistent Agreements. Each Investor hereby
represents, warrants, covenants and agrees that, except for this Agreement, the
neither such Investor nor any of its controlled Affiliates (a) have entered
into, and none shall enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust with respect to such Investor’s or
its controlled Affiliates’ Capital Stock of the Company and (b) have granted,
and none shall grant at any time while this Agreement remains in effect, a
proxy, consent or power of attorney with respect to such Investor’s or its
controlled Affiliates’ Capital Stock of the Company that is inconsistent with
this Agreement.

34



--------------------------------------------------------------------------------



 



          SECTION 7.3 Termination of Voting Rights. The provisions of this
Article VII shall terminate in respect of any individual Investor in the event
(i) the Company Board approves a tender offer for 50% or more of the outstanding
Capital Stock of the Company (provided that if such offer is withdrawn or
expires without being consummated, this Article VII shall be reinstated),
(ii) it is publicly disclosed that Capital Stock representing 33-1/3% or more of
the voting power of the Company’s stockholders has been acquired by any Person
(including any group of Persons acting in concert) other than such Investor and
its Affiliates, (iii) of (a) the filing by the Company of a voluntary petition
in bankruptcy; (b) the entry of an order of relief in any bankruptcy or
insolvency proceeding in respect of the Company or the entry of an order that
the Company is bankrupt or insolvent; or (c) any involuntary proceeding seeking
liquidation, reorganization or other relief against the Company under any
bankruptcy, insolvency or other similar law now or hereafter in effect that has
not been dismissed 60 days after the commencement thereof, (iv) of the public
announcement of any merger, consolidation, share exchange, business combination,
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction, in each case involving a change of control of the Company or
substantially all of its business or any purchase of all or substantially all of
the assets of the Company or substantially all of its business, in each case
conducted by any Person (including any group of Persons acting in concert) other
than such Investor and its Affiliates, or (v) solely with respect to the
Stockholder Parties, upon the date that the Stockholder Parties’ aggregate
Adjusted Ownership has not exceeded 9.9% for 120 consecutive days.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.1 Governing Law; Venue. This Agreement shall be deemed to be
made in and in all respects shall be interpreted, construed and governed by and
in accordance with the laws of the State of New York (except to the extent that
mandatory provisions of Delaware law are applicable). The parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in the State of
New York solely for the purposes of any suit, action or other proceeding between
any of the parties hereto arising out of this Agreement or any transaction
contemplated hereby, and hereby waive, and agree to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts,
and the parties hereto irrevocably agree that all claims with respect to such
action or proceeding shall be heard and determined in such New York state or
federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 8.5 or in such other
manner as may be permitted by law, shall be valid and sufficient service
thereof. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

35



--------------------------------------------------------------------------------



 



          SECTION 8.2 Attorney’s Fees. In the event of any action of any kind
between the parties hereto with respect to this Agreement, the prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and related costs, expenses and disbursements incurred in connection with such
action.
          SECTION 8.3 Termination. The provisions of Article III and Article IV
of this Agreement shall terminate upon the earliest to occur of (a) the date
when no Registrable Securities remain outstanding, (b) June 30, 2017 and (c),
solely with respect to any individual Investor, when such Investor no longer
holds any Registrable Securities or Warrants. The remaining provisions of this
agreement shall terminate in accordance with their terms, or, if no such
termination is provided for hereunder, shall survive until terminated by written
agreement of each of the parties hereto. Nothing herein shall relieve any party
from any liability for the breach of any provisions set forth in this Agreement.
          SECTION 8.4 Entire Agreement; Amendments. This Agreement and the
Transaction Agreements constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.
          SECTION 8.5 Notices. Any notice, request, instruction or other
document to be given hereunder by any party to the other will be in writing and
will be deemed to have been duly given (a) on the date of delivery if delivered
personally or by telecopy or facsimile, upon confirmation of receipt, (b) on the
first Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
          If to the Stockholder to it at:
Paulson & Co. Inc.
1251 Avenue of the Americas, 50th Floor
New York, New York 10020
Attn: Mr. Michael Waldorf
Telephone: (212) 956-2221
Fax: (212) 351-5886
with a copy to (which copy alone shall not constitute notice):
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor

36



--------------------------------------------------------------------------------



 



New York, New York 10176
Attn: Stephen M. Schultz, Esq.
Telephone: (212) 986-6000
Fax: (212) 986-8866
          If to the Company:
Conseco, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attn: General Counsel
Telephone: (317) 817-2889
Fax: (317) 817-2826
with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Gary I. Horowitz, Esq.
Telephone: (212) 455-2000
Fax: (212) 455-2502
          SECTION 8.6 Specific Performance. The Company and the Stockholder
acknowledge and agree that irreparable damage to the other party would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party shall be entitled to an injunction,
injunctions or other equitable relief, without the necessity of posting a bond,
to prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which the parties may be entitled by law or equity.
          SECTION 8.7 Delays or Omissions. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
          SECTION 8.8 No Third Party Beneficiaries. Other than as set forth in
Section 4.4, nothing in this Agreement, expressed or implied, is intended to
confer upon any person, other

37



--------------------------------------------------------------------------------



 



than the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
          SECTION 8.9 Successors, Assigns; Transferees. This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns and transferees. Except as
expressly provided herein, this Agreement may not be assigned by any party
hereunder except by operation of law or with the prior written consent of the
Company, in the case of any assignment by an Investor, or of the Stockholder, in
the case of the Company, except that an Investor hereunder may assign the rights
to cause the Company to register any Registrable Securities that such Investor
Transfers to a transferee pursuant to and in accordance with this Agreement
(but, for so long as such Investor holds Equity Securities of the Company, no
such Transfer or assignment shall relieve such Investor of its obligations
hereunder), if such transferee (a) (i) acquires at least 10% of the Registrable
Securities (other than convertible Indebtedness issued in connection with the
Company Refinancing) pursuant to such transfer and (ii) as a result of such
acquisition, beneficially owns at least 10% of the Common Stock of the Company
(excluding convertible Indebtedness issued in connection with the Company
Refinancing) or (b) is an Affiliate of the Stockholder (a transferee described
in clause (a), an “Unaffiliated Assignee”, a transferee described in clause (b),
an “Affiliated Assignee”, and collectively, the “Permitted Assignees”), in each
case subject to the succeeding sentence. Any purported Permitted Assignee shall
agree to be bound by and subject to the obligations attributable to an Investor
and of a holder of Registrable Securities found in Articles I, II, III, IV, VI,
VII and VIII of this Agreement but excluding any rights and obligations
attributable solely to the Stockholder or, in the case of an Unaffiliated
Assignee, to an Affiliated Assignee) and, solely with respect to purported
Permitted Assignees that are Affiliates of the Stockholder, Article V hereof,
and as a condition to such transferee’s receipt of such shares and such rights,
such transferee, if not already bound in writing by such provisions hereof,
shall execute an agreement in form and substance reasonably satisfactory to the
Company, agreeing to be bound by such provisions hereof. For avoidance of doubt,
however, no such transfer and assignment shall (i) act to duplicate any limited
rights to which the Stockholder is otherwise entitled hereunder, including,
without limitation, the right to deliver no more than three Demand Notices
pursuant to Section 3.2 hereunder or (ii) act to assign or transfer any of the
rights and obligations set forth in Article V hereof except in respect of a
transfer and assignment to a Permitted Assignee who is also an Affiliate of the
Stockholder.
          SECTION 8.10 Expenses. Except as otherwise expressly provided herein,
each of the Company and the Stockholder shall bear its own respective expenses
incurred on its behalf with respect to this Agreement.
          SECTION 8.11 Payment Obligations. Notwithstanding anything to the
contrary herein, the Company will make any payment required to be made by it
pursuant to the terms of this Agreement only to the extent not prohibited by any
material agreement of the Company in effect on the date hereof, and any failure
to make a payment otherwise so required hereunder shall not constitute a default
or breach of the Company’s obligations hereunder to the extent so prohibited by
any such material agreement.

38



--------------------------------------------------------------------------------



 



          SECTION 8.12 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature(s).
          SECTION 8.13 Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party..
          SECTION 8.14 Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not considered in
construing or interpreting this Agreement.

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed the INVESTOR
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

            CONSECO, INC.
      By:           Name:           Title:        

            PAULSON & CO. INC., on behalf of the several investment funds and
accounts managed by it
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
We are registering the shares offered by this prospectus on behalf of the
selling stockholders named in this prospectus. The selling stockholders may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock or interests in shares of common stock on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions directly or through one or more underwriters,
broker-dealers or agents. If the shares of common stock are sold through
underwriters or broker-dealers, the selling stockholders will be responsible for
underwriting discounts or commissions or agent’s commissions. These dispositions
may be at fixed prices, at prevailing market prices at the time of sale, at
prices related to the prevailing market price, at varying prices determined at
the time of sale, or at negotiated prices.
The selling stockholders will act independently of us in making decisions as to
the timing, manner and size of each sale. The selling stockholders may use any
one or more of the following methods when disposing of shares or interests
therein:

  •   in the over-the-counter market;     •   on any national securities
exchange or market, if any, on which our common stock may be listed at the time
of sale;     •   in transactions otherwise than on an exchange or in the
over-the-counter market, or in a combination of any such transactions;     •  
through block trades in which the broker or dealer so engaged will attempt to
sell the shares as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;     •   through purchases by a broker
or dealer as principal and resale by such broker or dealer for its account
pursuant to this prospectus;     •   in ordinary brokerage transactions and
transactions in which the broker solicits purchasers;     •   through writing of
options, swaps, forwards, or derivatives;     •   in privately negotiated
transactions;     •   in transactions to cover short sales;     •   through
transactions in which broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;     •  
through a combination of any such methods of sale.

 



--------------------------------------------------------------------------------



 



The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.
The selling stockholders may sell their shares of our common stock directly to
purchasers or may use brokers, dealers, underwriters or agents to sell such
shares. In effecting sales, brokers and dealers engaged by the selling
stockholders may arrange for other brokers or dealers to participate. Brokers or
dealers may receive commissions, discounts or concessions from a selling
stockholder or, if any such broker-dealer acts as agent for the purchaser of
such shares, from a purchaser in amounts to be negotiated. Such compensation
may, but is not expected to, exceed that which is customary for the types of
transactions involved. Broker-dealers may agree with a selling stockholder to
sell a specified number of such shares at a stipulated price per share, and, to
the extent such broker-dealer is unable to do so acting as agent for a selling
stockholder, to purchase as principal any unsold shares at the price required to
fulfill the broker-dealer commitment to the selling stockholders. Broker-dealers
who acquire shares as principal may thereafter resell such shares from time to
time in transactions, which may involve block transactions and sales to and
through other broker-dealers, including transactions of the nature described
above, in the over-the-counter market or otherwise at prices and on terms then
prevailing at the time of sale, at prices then related to the then-current
market price or in negotiated transactions. In connection with such resales,
broker-dealers may pay to, or receive from, the purchasers of such shares
commissions as described above.
The selling stockholders and any broker-dealers or agents that participate with
the selling stockholders in sales of their shares of our common stock may be
deemed to be “underwriters” within the meaning of the Securities Act of 1933, as
amended in connection with such sales. In such event, any commissions received
by such broker-dealers or agents and any profit on the resale of such shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act of 1933, as amended.
From time to time, the selling stockholders may engage in short sales, short
sales against the box, puts and calls and other hedging transactions in our
securities, and may sell and deliver their shares of our common stock in
connection with such transactions or in settlement of securities loans. These
transactions may be entered into with broker-dealers or other financial
institutions. In addition, from time to time a selling stockholder may pledge
our shares pursuant to the margin provisions of customer agreements with
broker-dealers or other financial institutions. Upon delivery of such shares or
a default by a selling stockholder, the broker-dealer or financial institution
may offer and sell such pledged shares from time to time under this prospectus,
or under an amendment or supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933, as amended amending
the list of selling stockholders to

 



--------------------------------------------------------------------------------



 



include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended provided that they meet the criteria and conform to the requirements
of that rule.
We are required to pay all fees and expenses incident to the registration of the
common stock. We have agreed to indemnify the selling stockholders against
certain losses, claims, damages and liabilities under the Securities Act of
1933, as amended.
The selling stockholders are subject to applicable provisions of the Securities
Exchange Act of 1934, as amended and the SEC’s rules and regulations, including
Regulation M, which provisions may limit the timing of purchases and sales of
the shares by the selling stockholders.
In order to comply with certain states’ securities laws, if applicable, the
shares may be sold in those jurisdictions only through registered or licensed
brokers or dealers. In certain states the shares may not be sold unless the
shares have been registered or qualified for sale in such state, or unless an
exemption from registration or qualification is available and is obtained.
We will file supplements to this prospectus as required by item 508 of
Regulation S-K to the extent applicable.
The selling stockholders are not restricted as to the price or prices at which
they may sell their common shares. Sales of such common shares may have an
adverse effect on the market price of the securities, including the market price
of the common shares. Moreover, the selling stockholders are not restricted as
to the number of common shares that may be sold at any time, and it is possible
that a significant number of common shares could be sold at the same time, which
may have an adverse effect on the market price of the common shares.
We and the selling stockholders may agree to indemnify any underwriter,
broker-dealer or agent that participates in transactions involving sales of the
common shares against certain liabilities, including liabilities arising under
the Securities Act.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REQUEST FOR REMOVAL OF RESTRICTIVE LEGEND IN
CONNECTION WITH A TRANSFER PURSUANT TO RULE 144
To be delivered to:
Conseco, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attn: General Counsel
[Address of Transfer Agent]

  Re:   Shares, Warrants or Common Stock issuable upon exercise of the Warrants
or upon conversion of convertible Indebtedness acquired by Stockholder in the
Company Refinancing (collectively, the “Securities”)

          Reference is hereby made to the Investor Rights Agreement dated as of
                          , 20      (the “Rights Agreement”) by and among
Conseco, Inc., a Delaware corporation (the “Company”), and Paulson & Co. Inc., a
Delaware corporation, on behalf of the several investment funds and accounts
managed by it, and any other Investors agreeing in writing to be bound by the
terms of the Rights Agreement. Capitalized terms used by not defined herein will
have the respective meanings ascribed to such terms in the Rights Agreement.
          This letter relates to the following Securities held by the
undersigned Investor (the “Subject Securities”):

  o   Warrants to acquire                       shares of Common Stock
represented by certificate number(s):                       
                                                                          
      .     o                        shares of Common Stock represented by
certificate number(s):                                               
                                                         .

          The undersigned Investor requests that the restrictive legend included
on the face of the Subject Securities described above pursuant to Section 2.2 of
the Rights Agreement (the “Restrictive Legend”) be removed. In connection with
such request, the undersigned Investor does hereby certify that neither the
Restrictive Legend nor the restrictions on transfer set forth therein are
required to ensure that transfers of the Subject Securities will not violate the
registration requirements of the Securities Act for the reason checked below:
          The Subject Securities are being Transferred in a transaction exempt
from registration under the Securities Act pursuant to Rule 144. The Investor
hereby certifies that the Subject Securities are eligible for resale without
limitation under Rule 144 (other than company information requirements of
paragraph (c) of Rule 144). In connection with this Transfer, the Investor
hereby represents and warrants as follows:

  1.   The Investor is not, and has not been at any time during the three months
preceding the date hereof, an affiliate (as defined under Rule 144) of the
Company;     2.   The Subject Securities were acquired from the Issuer or from
an affiliate of the Issuer, and the full purchase price or other consideration
was paid therefore, at least six months prior to the date hereof; and

 



--------------------------------------------------------------------------------



 



  3.   The Investor is not aware of any material adverse information with regard
to the Company which has not been publicly disclosed.

          Notwithstanding anything to the contrary herein, and without otherwise
limiting the Investor’s remedies under the Rights Agreement, if the Company is
not in compliance with the Company information requirements of paragraph (c) of
Rule 144, the Investor hereby instructs the Company to disregard this request
until such time as the Company is again in compliance with such requirements of
paragraph (c) of Rule 144.
          This certificate and the statements contained herein are made for the
benefit of the Company and the Company’s transfer agent on behalf of the
undersigned Investor.

            [NAME OF INVESTOR]
      By:           Name:           Title:      

Dated:                      ,           

 